ACCEPTED
                                                                                                               12-14-00263-CR
                                                                                                  TWELFTH COURT OF APPEALS
                                                                                                                TYLER, TEXAS
                                                                                                          6/17/2015 4:10:27 PM
                                                                                                                 CATHY LUSK
                                                                                                                        CLERK

                        COURT OF AI'PEAl.s NO. 12· 14·00263·CR 

                          TRIAL COURT CAUSE NO. C·20,SUI 

                                                                                     FILED IN
                                                                             12th COURT OF APPEALS
JHFREY AKI.EN QUINN,                         )(                       IN THE \2'-11TYLER,
                                                                                    COURT TEXAS
API'U,LANT                                                                   6/17/2015 4:10:27 PM
                                                                                   CATHY S. LUSK
VS.                                                                    OF APPEALS Clerk

TIlE STA1"E OJ" TEXAS,
API'ELLEE                                    x                        TYLER, TEXAS

         MOTIO N FOR EXTENSION OF TIM E TO FILE AI'I'ELLEE'S HRI E..•

TO TIm 1I0NORAHU: J UDG ~:S 0'" SAil> COU RT:

       COMES NOW. the APPELL EE State ofTe~as. by and through her Assistant District

Allomey. Mark W. Hall, and files th is Motion for   E)(ten~ion   of T imc to File   Appellee'~    Brief and

in suppon of the same wou ld show the following:

       I. 	 Th is case is on appeal from the J" Judicial District Coun of Henderson County.

          Texas.

       2. 	 llJc style and number of the case in the Trial Court is The Stille o/Texas     ~·s.   Jeffrey

           Arlen Quinn, Cause Number C-20,8 18.

       3. 	 The Appellant was found guilty to the offense of Evading Arrest with a Motor

           Vehicle. with Enhancements which were found true. in add it ion to an aff,rmati,'C

           finding thal a deadly weapon was used. Appellant elected to have the j ury assess

           punishment. and on June 19. 20 14. the jury sentenced Appellant to sevent een (17)

           years in TOCJ· lnstitutional prm·ision. and he appealed.

       4. 	 Appellee's brief was due on June 15. 2015. and Appellcc has nO! requested any prior

          extensions to file his brief.

       5. 	 Appellee requests an additional extension of time for the followi ng reasons



                                                                                                      Page 1
             a. 	 Undersigned Coun-el needs addili onallime to conducl research and comp lete

                 lhe Slalc's bricf.

             b. 	 Counsel is preparing for a civil. CPS jury trial in lhe 392"" Judiclal Di'lricl

                 Court styled In the Intcrest of Dwighl Durrell, a Chil d. Cau!.!: 1\0. 2014 B-00S4.

                 selto begin June 22. 2015.

             c. 	 In addition. undersig ned counse l is responsible for the dai ly docket work of thf

                 3'" Judici al District Court. in Ilenderson Coonty. Texas. whic h require, a

                 , ubstantial amoum of lime.

      6. 	 Based on thc aforesaid. coonse l for Appcllcc   rcquesl~   additionaltlme 10 complete the

          Appcllcc'§ reply brief.

       7. 	 The unden.igned is I1QI seeki ng this extension for the purpo:;es of                                 n ; RTIFI CATE OF SE RVI C E

I. MarkW. Hall. do certify that a true and correCI cnpy oflhc foregoing Motion was dcli .. crcd 10
Defendant's Allomcy, Mr.lohn Youngblood on this Ihe nLII day of June 2015, via emai I
tran~mi~sion.


                                             Signed Ihis the 17th day of June. 20 15.




                                             Mark W. Hall




                                                                                             P.~c3
STAn: OF TEXAS                             •



                                               AFFl I)AVTT


       Before me. tile undersigned l1OIary. on thi ~ d~y. personally appeared M~rk W. ll all. a
person whoM: identity is known to me. After I admllll~tcred an oath to him. upon his ooth.1lc
~aid:


           "My name is Mark W . Hall. I am c~p" ble of making this affidavit. The fae"         ~tmcd   in
tl'll" affidavit are within my personal know ledge and arc truc.

        I am lhe ~uomey for tile SlalC of Tcxas in Jeffrey Arlcn Quinn "S. The Sl111e of Te~a~ in
Coon of Appeals Cause No. 12·1 4'()()263·CR. [have read tile foregoing MOIion to Extend Time
to File AppellCt" s Brief and it is true and COlTC(:i."'




        Sub!ll:ribcd and sworn   [0   before me thi S   \l   ,....   day of June 17. 201 5



                                                        G3t",,~ "t~
                                                             NOiMy Pub       -State ofTella,